                                           Case 3:95-cr-00319-SI Document 1976 Filed 04/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 95-cr-00319-SI-1
                                   8                     Plaintiff,                          ORDER DENYING DEFENDANT
                                                                                             FRANK NASON'S MOTION FOR
                                   9              v.                                         COMPASSIONATE RELEASE
                                                                                             WITHOUT PREJUDICE;
                                  10     FRANK NASON,                                        RECOMMENDATION TO BUREAU OF
                                                                                             PRISONS
                                  11                     Defendant.
                                                                                             Re: Dkt. Nos. 1969, 1970, 1975
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          In 2001, this Court sentenced defendant Frank Nason pursuant to a plea agreement to 300

                                  15   months for his convictions for murder, conspiracy to distribute narcotics, and accessory after the

                                  16   fact to murder. Nason is currently incarcerated at FCI Lompoc,1 and his projected release date is

                                  17   May 28, 2021, with a Home Confinement Eligibility Date (“HCED”) of November 28, 2020.2

                                  18          Defendant has filed a pro se motion seeking compassionate release pursuant to 18 U.S.C.

                                  19   § 3582(c)(1)(A). As amended by the First Step Act, that statute provides:

                                  20          [T]he court, upon motion of the Bureau of Prisons, or upon motion of the defendant
                                              after the defendant has fully exhausted all administrative rights to appeal a failure of
                                  21          the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
                                              days from the receipt of such a request by the warden of the defendant’s facility,
                                  22          whichever is earlier, may reduce the term of imprisonment . . . after considering the
                                  23

                                  24
                                              1
                                                 Defendant states that he is at the “3rd most infected institution according to BOP statistics.”
                                       Dkt. No. 1969. According to the Bureau of Prisons COVID-19 webpage, as of April 28, 2020,
                                  25   Lompoc USP had confirmed that 70 inmates and 15 staff had tested positive, with 1 inmate death,
                                       and Lompoc FCI – where defendant is housed – had reported 22 inmates and 10 staff had tested
                                  26   positive, with no deaths. See bop.gov/coronavirus/. According to the website, FCI Lompoc has the
                                       10th most reported infections of the listed institutions.
                                  27          2
                                                Defendant states that his release date is May 28, 2020, but the government has submitted
                                  28   a printout from the publicly-accessible Bureau of Prisons inmate locator website which shows
                                       defendant’s release date is May 28, 2021. Dkt. No. 1972, Ex. 1.
                                          Case 3:95-cr-00319-SI Document 1976 Filed 04/29/20 Page 2 of 3



                                              factors set forth in section 3553(a) to the extent that they are applicable, if it finds
                                   1          that –
                                   2          (i) extraordinary and compelling reasons warrant such a reduction
                                   3          ...
                                   4          and that such a reduction is consistent with applicable policy statements issued by
                                              the Sentencing Commission.
                                   5
                                       Id. Defendant requests compassionate release because the pandemic is creating problems preventing
                                   6
                                       the federal prison system from being able to shield inmates from the virus and treat inmates if a
                                   7
                                       large number become infected. Defendant requests that the Court order his immediate release into
                                   8
                                       home confinement.
                                   9
                                              The government objects on several grounds, and requests that the Court defer any decision
                                  10
                                       relating to home confinement to the BOP. The government also states that this Court may make a
                                  11
                                       non-binding recommendation to BOP as to home confinement. Dkt. No. 1972 at 5.
                                  12
Northern District of California




                                              The Court has carefully considered the parties’ arguments and the record in this case and
 United States District Court




                                  13
                                       concludes that the Court must deny defendant’s request because defendant has not exhausted his
                                  14
                                       administrative remedies as required by the statute. See United States v. Eberhart, No. 13-CR-00313
                                  15
                                       PJH, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v. Robinson, No. 18-CR-
                                  16
                                       00597 RS, Dkt. No. 29 (N.D. Cal. Mar. 24, 2020); see also United States v. Raia, __ F.3d __, 2020
                                  17
                                       WL 1647922, at *2 (3d Cir. Apr. 2, 2020); see generally United States v. Holden, 3:13-cr-00444-
                                  18
                                       BR, 2020 WL 1673440, at *4-10 (D. Or. Apr. 6, 2020) (analyzing administrative exhaustion
                                  19
                                       requirement of First Step Act and case law and concluding “the administrative-exhaustion provision
                                  20
                                       of the FSA is mandatory; it is a statutorily-created exhaustion provision rather than a judicially-
                                  21
                                       created provision; and the FSA does not include ‘its own textual exception’ to the exhaustion
                                  22
                                       provision”). Here, the government states that defendant has not filed a request with the warden
                                  23
                                       (Dkt. No. 1972 at 7), and defendant does not dispute that assertion. The Court also concludes that
                                  24
                                       it does not have the authority to waive the administrative exhaustion requirement. See Holden, 2020
                                  25
                                       WL at *4-10.
                                  26
                                              The Court does find it appropriate to recommend to BOP that it place defendant in home
                                  27
                                       confinement. The Court is concerned that the number of reported infections at FCI Lompoc is
                                  28
                                                                                         2
                                          Case 3:95-cr-00319-SI Document 1976 Filed 04/29/20 Page 3 of 3




                                   1   increasing. The record reflects that defendant has worked hard to rehabilitate himself. See generally

                                   2   Dkt. No. 1950, Ex. A-C. Further, the Court is aware that defendant has a grandmother and her

                                   3   residence may be a suitable location for home confinement.

                                   4          As defendant is pro se, the Court directs the government to serve a copy of this

                                   5   Recommendation on the BOP.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: April 29, 2020                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
